DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacic et al. (EP 3287056, hereinafter Kovacic) in view of Codina Vilana et al. (EP 2394548, hereinafter Codina).
Regarding claim 1, Kovacic discloses a tool fitting for a stand mixer provided with a main body (figure 1, arm 2) having a mobile element (driving profile 7) rotating about a first rotation axis; the fitting comprising at least one adapter element (hub 19), which is provided with a coupling element (between hub 19 and blade 20) configured to be coupled to a blade (blade 20) for processing ingredients; the adapter element being coupled to the mobile element (paragraph 0043).  Kovacic is silent to the coupling being magnetic, instead disclosing a bayonet coupling (paragraph 0003).  Codina teaches a tool coupling (figures 1 and 2) that includes a magnetic coupling (paragraphs 0005 and 0006).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the magnetic coupling of Codina for the bayonet coupling of Kovacic because the simple substitution of one known coupling system for another would have provided only the expected result of coupling the tool to the device, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  It is noted that making ice cream with the fitting is an intended use.
Regarding claim 2, Kovacic is silent to the magnetic coupling.  Codina is relied upon, as above, to teach the magnetic coupling, and further to teach the adapter element comprising a magnet and the mobile element or main body comprising a metallic element that attracts the magnet (paragraphs 0007-0008).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the magnetic coupling of Codina for the bayonet coupling of Kovacic because the simple substitution of one known coupling system for another would have provided only the expected result of coupling the tool to the device, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claims 3 and 4, Kovacic discloses the coupling element being configured to cause rotation of the blade around a second rotation axis that is coincident with the first rotation axis (see figure 1 and rotation direction 23 in figure 3).
Regarding claims 5-8, Kovacic is silent to the specific structure of the coupling element.  Codina teaches a coupling (figure 1, members 14 and 24) including a member that is a hollow pin (member 14) protruding to engage a respective seat of the tool (member 24), and the pin is shaped so at to facilitate self-centering of the pin in the seat (see shape of elements in figure 1), has an end portion (item 16) and a toothed portion (item 17), provided with teeth having oblique sides and adjacent to the end portion; wherein the toothed portion has a substantially truncated cone shaped part and substantially cylindrical a part (between items 17 and 18); the truncated cone shaped part being arranged in contact with the end portion and having a diameter increasing from the end portion to the cylindrical part (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Kovacic with the coupling element of Codina for because the simple substitution of one known coupling system for another would have provided only the expected result of coupling the tool to the device, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 11, Kovacic discloses a kit for a stand mixer comprising: a fitting as claimed in claim 1 (rendered obvious in view of Codina, see rejection above); a blade (blade 20) for processing ingredients configured to be coupled, in use, to the fitting; a further fitting configured to be coupled, in use, to a bowl of the stand mixer (paragraph 0002, “mixing bowl” would include some sort of attachment to the base).  As stated above, it is noted that making ice cream with the fitting is an intended use.
Regarding claim 12, Kovacic discloses a stand mixer comprising a main body (figure 1, arm 2) provided with a mobile element (driving profile 7) rotating about a first rotation axis, and at least one fitting as claimed in claim 1 (rendered obvious in view of Codina, see rejection above).
Regarding claim 13, Kovacic discloses a mixer of the planetary movement type (paragraph 0008, “planetary drive”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kovacic et al. (EP 3287056, hereinafter Kovacic) in view of Codina Vilana et al. (EP 2394548, hereinafter Codina), as applied to claim 12 above, and further in view of O’Loughlin et al. (AU 2014233605, hereinafter O’Loughlin).
Regarding claim 14, Kovacic discloses a planetary drive mixer, but does not specifically disclose the structures recited.  O’Loughlin teaches a stand mixer comprising a base (figure 1, base 102), an upright (stand 108) which protrudes vertically from the base, to which a main body (head 106) is hinged, at least one motor (figure 13, motor 1302), and at least one gear (gearbox 1310) coupled to the shaft of the motor and configured to rotate the mobile element of the main body about the first rotation axis and to rotate an attack pin about a further rotation axis; the attack pin being fixed to the rotating element (vertical output 1308).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Kovacic with the features of O’Loughlin because such features are well-known and common to planetary stand mixers.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is deemed to contain allowable subject matter because it recites a through-hole structure of the adapter for engaging the attack pin of the stand mixer that is not reasonably taught, disclosed, or suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774